 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      LOUISE PACHECO PANCHA,                            Case No. 1:18-cv-00526-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
             v.
11
      NANCY A. BERRYHILL,
12    Acting Commissioner of Social Security,
13                       Defendant.
14
            This matter is before the court on claimant’s request for judicial review of an unfavorable
15
     decision of the Acting Commissioner of the Social Security Administration regarding her
16
     application for a period of disability and Social Security Disability Insurance Benefits. At a
17
     hearing on May 2, 2019, the court heard argument from the parties. Having reviewed the record,
18
     administrative transcript, briefs of the parties, and applicable law—and having considered
19
     arguments made at the hearing—we find that the ALJ’s decision is supported by substantial
20
     evidence in the record and is free of reversible legal error. For the reasons stated on the record at
21
     oral argument, we deny claimant’s appeal from the administrative decision of the Commissioner
22
     of Social Security. The clerk of court is directed to enter judgment in favor of defendant Nancy
23
     A. Berryhill, the Acting Commissioner of Social Security, and against claimant Guadalupe
24
     Sarmiento. The clerk of the court is directed to close this case.
25

26
27

28
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 2, 2019
 4                            UNITED STATES MAGISTRATE JUDGE

 5

 6

 7
     No. 200.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              2
